Cassoday, C. T.
Tbis is an appeal from an order overruling a demurrer to the complaint in an action to recover $600 as the balance due upon the first, second, and third assessments on twenty shares of the capital stock, of $100 each, subscribed by the defendant in the plaintiff corporation, and that no part of such assessments! had been paid, except $100. The facts alleged are substantially the same as in the case of La Crosse Brown H. Co. v. Goddard, ante, p. 610, 91 N. W. 225, in which an opinion is filed herewith, except the amount, and as to the first assessment. Eor the reasons given in the opinion filed in that case, we think the demurrer was properly overruled.
By the Gourt. — The order of the circuit court is affirmed.